Case 3:19-cv-00919-GPC-AGS Document 10 Filed 07/03/19 PageID.40 Page 1 of 6



 1   MARWAN R. DAHER
     mdaher@sulaimanlaw.com
 2   SULAIMAN LAW GROUP, LTD.
 3   2500 South Highland Avenue, Suite 200
     Lombard, IL 60148
 4   Telephone: (630) 575-8181
     Facsimile: (630) 575-8188
 5   Attorney for Plaintiff
 6

 7                               UNITED STATES DISTRICT COURT
 8                            SOUTHERN DISTRICT OF CALIFORNIA
 9

10    MONEYREE, INC. D/B/A MONEYTREE Case No. 19-CV-919-GPC-AGS
      FINANCIAL SERVICES,
11                                    PLAINTIFF’S ANSWER AND
           Cross-Complaint Plaintiff, AFFIRMATIVE DEFENSES TO
12                                    MONEYTREE, INC’S CROSSCLAIM
      v.
13
      ALLEN PATTON,
14
             Cross-Complaint Defendant.
15

16

17                  PLAINTIFF’S ANSWER AND AFFIRMITIVE DEFENSES TO
18                           MONEYTREE, INC.’S CROSSCLAIM

19          NOW COMES Plaintiff and Counterclaim Defendant, Allen Patton (“Patton”), by and
20   through his attorneys, Sulaiman Law Group, Ltd, in answer to the Counterclaim and Jury Demand
21
     filed by Moneytree Inc., D/B/A Moneytree Financial Services (“Moneytree”). As an initial matter,
22
     Patton reserves the right to supplement or amend his answer based on future investigation or
23
     discovery. Patton states as follows:
24

25   1. Moneytree, Inc. (“Moneytree”) is a Washington corporation. Moneytree is, and at all relevant

26      times hereto was, doing business in San Diego, California.

27      ANSWER: Admit.
28
                                                     1
Case 3:19-cv-00919-GPC-AGS Document 10 Filed 07/03/19 PageID.41 Page 2 of 6



 1   2. Upon information and belief, Cross-Defendant Allen Patton (“Patton”) is, and at all relevant
 2      times hereto was, an individual residing in San Diego, California.
 3
        ANSWER: Admit
 4
     3. This Court has subject matter jurisdiction over this claim pursuant to 28 U.S.C. section 1367 as
 5
        it is so related to the claims in the action that it forms part of the same case or controversy under
 6

 7      Article III of the United States Constitution.

 8      ANSWER: Patton responds that Moneytree lacks subject matter jurisdiction as Defendant’s

 9   crossclaim is at best, a permissive counterclaim over which this Court has no subject matter
10
     jurisdiction. If Defendant’s counterclaim is not compulsory, it is permissive and thus must have an
11
     independent jurisdictional basis See Employers Ins. V. United States, 764 F.2d 1572, 1576 (Fed.
12
     Cir. 1985), and if there is no such independent jurisdictional basis, courts will exclude the
13
     counterclaim from the case. Patton denies that Moneytree has subject matter jurisdiction to bring
14

15   this crossclaim.

16   4. Venue is proper in this Court pursuant to 28 U.S.C. section 1391 as Cross-Defendant not only
17      resides within the judicial district, but also a substantial part of the events giving rise to the
18
        claim occurred within the judicial district.
19
        ANSWER: Patton responds that Moneytree has brought this suit in the wrong venue. Since
20
     Moneytree does not posess subject matter jurisdiction, Patton denies that Venue is proper.
21

22   5. On or about December 26, 2018, Patton entered into a written loan agreement with Moneytree

23      wherein Patton sought to borrow, and Moneytree agreed to lend, $200.00 (“Loan Agreement”).

24      A true and correct copy of the Loan Agreement is attached hereto as Exhibit A.
25      ANSWER: Patton responds that the document attached as Exhibit A speaks for itself. Patton
26
     lacks knowledge or information sufficient to form a belief as to the truth of the remaining
27
     allegations in Paragraph 5 and, therefore, denies those allegations.
28
                                                         2
Case 3:19-cv-00919-GPC-AGS Document 10 Filed 07/03/19 PageID.42 Page 3 of 6



 1   6. Pursuant to the terms of the Loan Agreement, Patton agreed to make one payment in the amount
 2      of $235.29 on January 23, 2019.
 3
        ANSWER: Patton responds that the document attached as Exhibit A speaks for itself. Patton
 4
     lacks knowledge or information sufficient to form a belief as to the truth of the remaining
 5
     allegations in Paragraph 5 and, therefore, denies those allegations.
 6

 7   7. In breach of the Loan Agreement, on January 23, 2019, Patton informed Moneytree that he

 8      would not be making the payment.

 9      ANSWER: Patton lacks sufficient knowledge to admit or deny the allegations in Paragraph 7.
10
     8. Moneytree has performed all conditions and covenants it was obligated to perform under the
11
        Loan Agreement or was excused from performance.
12
        ANSWER: Patton lacks sufficient knowledge to admit or deny the allegations in Paragraph 8.
13
     9. Patton has and continues to fail to pay the amount due pursuant to the terms of the Loan
14

15      Agreement. As a result, Moneytree has been damaged in the amount of $235.29 plus fees.

16      ANSWER: Patton lacks sufficient knowledge to admit or deny the allegations in Paragraph 9.
17

18
                                PATTON’S AFFIRMATIVE DEFENSES
19
            By asserting the defenses set forth below, Patton does not allege or admit that he has the
20
     burden of proof and/or the burden of persuasion with respect to any of these defenses. Nor does he
21
     admit that Moneytree is relieved of its burden to prove each and every element of its claims and
22

23   the damages, if any, to which it is entitled. As for its affirmative defenses, Patton reasserts and

24   reincorporates as if fully set forth herein its responses above to paragraphs 1 through 9 of the
25   Crossclaim, and to the unnumbered paragraphs contained therein.
26

27

28
                                                       3
Case 3:19-cv-00919-GPC-AGS Document 10 Filed 07/03/19 PageID.43 Page 4 of 6



 1                                  FIRST AFFIRMATIVE DEFENSE
                                    (FAILURE TO STATE A CLAIM)
 2

 3          The Crossclaim herein, and each cause of action thereof, fails to set forth facts sufficient to

 4   state a claim upon which relief may be granted against Patton and further fails to state facts

 5   sufficient to entitle Moneytree to the relief sought, or to any other relief whatsoever from Patton.
 6                         SECOND AFFIRMATIVE DEFENSE
 7             (PREVENTION OF PERFORMANCE/FRUSTRATION OF PURPOSE)

 8          All claims against Patton are barred because Moneytree prevented Patton from performing

 9   under the contract, in that Moneytree refused to accept payment by Patton, excusing Patton from
10
     performing his duties under the contract.
11
                                   THIRD AFFIRMATIVE DEFENSE
12                                   (NO BREACH BY PATTON)

13          Patton asserts that he performed all duties owed under the Contract other than the duties
14
     which were prevented or excused, and therefore never breached the agreement.
15
                                 FOURTH AFFIRMATIVE DEFENSE
16                              (FAILURE TO MITIGATE DAMAGES)
17          Moneytree has failed to take reasonable steps to mitigate its damages.
18

19                                 FIFTH AFFIRMATIVE DEFENSE
                                           (ESTOPPEL)
20
            Any damages which Moneytree may have suffered, which Patton continues to deny, were
21

22   the direct and proximate result of the conduct of Moneytree. Therefore, Moneytree is estopped

23   and barred from recovery of any damages.

24                              SIXTH AFFIRMATIVE DEFENSE
                           (RIGHT TO ASSERT ADDITIONAL DEFENSES)
25

26          Patton reserves the right to assert additional, different, or modified affirmative defenses at

27   such time and to such extent as warranted by discovery and the factual development of this case.

28
                                                        4
Case 3:19-cv-00919-GPC-AGS Document 10 Filed 07/03/19 PageID.44 Page 5 of 6



 1                                     DEMAND FOR JURY TRIAL
 2           Pursuant to Rule 38 of the Federal Rules of Civil Procedure. Patton hereby demands a jury
 3
     trial on all issues so triable.
 4
             WHEREFORE, having fully answered or otherwise responded to the allegations in
 5
     Moneytree’s Crossclaim, Patton prays that:
 6

 7           (1) Moneytree’s crossclaim be dismissed in its entirety and with prejudice, with all costs

 8   and attorney’s fees taxed against Moneytree;

 9           (2) Patton be dismissed as a party to this action; and
10
             (3) Patton recover such other and additional relief as the Court deems just and appropriate.
11

12
     Dated: July 3, 2019                                              Respectfully submitted,
13

14                                                                    /s/ Marwan R. Daher
                                                                      Marwan R. Daher, Esq.
15                                                                    Counsel for Plaintiff
                                                                      Sulaiman Law Group, Ltd
16                                                                    2500 S Highland Ave, Suite 200
                                                                      Lombard, IL 60148
17                                                                    Telephone: (630) 575-8181
                                                                      mdaher@sulaimanlaw.com
18

19

20

21

22

23

24

25

26

27

28
                                                        5
Case 3:19-cv-00919-GPC-AGS Document 10 Filed 07/03/19 PageID.45 Page 6 of 6



 1                                  CERTIFICATE OF SERVICE
 2          The undersigned, one of the attorneys for Plaintiff, certifies that on July 3, 2019, he
 3   caused a copy of the foregoing, PATTON’S ANSWER AND AFFIRMITIVE DEFENSES TO
     MONEYTREE’S CROSSCLAIM, to be served electronically via CM/ECF system on:
 4

 5                                Christine M. Rister, Esq. (CA SBN 225990)
                                         Law Office Of Christine Rister
 6
                                            Rockwall ,Texas 75032
 7                                           Telephone: (469) 314-1700
 8                                         E-Mail: christine@risterlaw.com

 9

10
                                                              Respectfully submitted,
11

12                                                            s/ Marwan R. Daher
                                                              Counsel for Patton
13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                    6
